Exhibit 10.3

 

[tm2021865d1_ex10-3img001.jpg] 

 

June 25, 2020

 

Francesca’s Collections, Inc.

8760 Clay Road, Suite 100

Houston, Texas 77080

Attention: Cindy Thomassee

E-Mail: [*]

Facsimile No: 713-863-0098

 

Re:Credit Agreement dated as of May 25, 2018 (as amended by that certain First
Amendment to Credit Agreement dated as of August 13, 2019 and that certain
letter agreement dated as of May 1, 2020, the “Credit Agreement”), among
Francesca’s Services Corporation, a Texas corporation (“FSC”), Francesca’s
Collections, Inc., a Texas corporation (“FCI” and, together with FSC, the
“Borrowers”), the other Loan Parties party thereto and JPMorgan Chase Bank,
N.A., a national banking association (in its capacity as administrative agent,
the “Administrative Agent”, in its capacity as Lender, the “Lender” and in its
capacity as issuing bank, the “Issuing Bank”). Unless otherwise defined herein,
all terms used herein which are defined in the Credit Agreement shall have the
meaning assigned to such terms in the Credit Agreement.

 

Ladies and Gentlemen:

 

1.            Borrower Request. The Borrowers have advised the Administrative
Agent and the Lender that a Default has occurred and is continuing under clause
(e)(i)(A) of Article 7 of the Credit Agreement on account of the Borrowers
failure to deliver the financial statements required by Section 5.01(b) of the
Credit Agreement for the Fiscal Quarter ending on or about April 30, 2020 by the
due date therefor (the “Specified Default”). The Borrowers have requested that
the Administrative Agent and the Lender enter into this letter agreement (this
“Letter Agreement”) to (i) waive the Specified Default and (ii) amend the Credit
Agreement to (x) lower the Liquidity trigger in the definitions of Dominion
Event Date and Dominion Termination Date from $15,000,000 to $10,000,000 for
sixty (60) days after the date hereof, (y) remove the requirement in the
definition of Liquidity that Qualified Cash not exceed 80% of total Liquidity
for that same sixty (60) day period and (z) grant the Borrowers a forty-five
(45) day extension on the requirement to deliver the financial statements
required by Section 5.01(b) of the Credit Agreement for the Fiscal Quarter
ending on or about April 30, 2020.

 

2.            Limited Waiver. Subject to the conditions precedent set forth in
Section 5 below, and in reliance on the representations, warranties, covenants
and other agreements contained in this Letter Agreement, the Administrative
Agent and the Lender hereby agree to waive the Specified Default. Except as
expressly provided herein, nothing contained herein shall be deemed a consent
to, or waiver of, any other action or inaction of the Borrowers or any of the
other Loan Parties which constitutes (or would constitute) a violation of any
provision of the Credit Agreement or any other Loan Document, or which results
(or would result) in a Default or Event of Default under the Credit Agreement or
any other Loan Document. The Administrative Agent and the Lender shall have no
obligation to grant any future waivers, consents or amendments with respect to
the Credit Agreement or any other Loan Document, and the parties hereto agree
that the waiver provided herein shall constitute a one-time limited waiver and
shall not constitute a course of dealing among the parties or waive, affect or
diminish any right of the Administrative Agent and the Lender to demand strict
compliance with the Credit Agreement and the other Loan Documents.

 





 

 

3.            Amendments to the Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 5 below, each of
the Loan Parties, the Administrative Agent and the Lender hereby agrees that the
Credit Agreement shall be amended as of the date hereof as follows:

 

(a)          The following definitions contained in Section 1.01 of the Credit
Agreement are hereby amended and restated in their respective entireties to read
in full as follows:

 

“Dominion Event Date” means (a) the date of the occurrence of any Event of
Default or (b) any date on which Liquidity is less than $15,000,000 (or, from
the June 2020 Letter Agreement Effective Date until August 24, 2020,
$10,000,000).

 

“Dominion Termination Date” means, the first day after any period of three full
fiscal months of the Borrowers occurring after a Dominion Event Date, during
which (a) no Event of Default exists and (b) (x) Liquidity on each day during
such period is greater than or equal to $15,000,000 (or, from the June 2020
Letter Agreement Effective Date until August 24, 2020, $10,000,000), and
(y) Borrowers’ sales revenues for such three fiscal month period are greater
than or equal to 85% of the amount set forth for such period in the Sales Plan.

 

“Liquidity” means, on any date of determination, an amount equal to the sum of
(i) Combined Borrowing Base Availability, plus (ii) Qualified Cash, less
(iii) the amount of all unpaid judgments rendered against the Loan Parties
(other than judgments covered by insurance as to which the insurer has
acknowledged coverage in writing); provided, that the amount of Qualified Cash
included in the calculation of Liquidity on any date of determination shall not
exceed 80% of total Liquidity on any such date. Notwithstanding anything to the
contrary herein, the requirement that Qualified Cash not exceed 80% of total
Liquidity on any such date shall not apply from the June 2020 Letter Agreement
Effective Date until August 24, 2020.

 

“Loan Documents” means, collectively, this Agreement, the First Amendment, the
May 1, 2020 Letter Agreement, the June 25, 2020 Letter Agreement, the
Intercreditor Agreement, any promissory notes issued pursuant to this Agreement,
any Letter of Credit applications, the Collateral Documents, the Loan Guaranty,
each Obligation Guaranty (if any), and all other agreements, instruments,
documents, and certificates identified in Section 4.01 executed and delivered
to, or in favor of, the Administrative Agent or any Lender and including all
other pledges, powers of attorney, consents, assignments, contracts, notices,
letter of credit agreements, letter of credit applications, and any agreements
between the Borrower Representative and the Issuing Bank regarding the Issuing
Bank’s Issuing Bank Sublimit or the respective rights and obligations between a
Borrower and the Issuing Bank in connection with the issuance of Letters of
Credit. Any reference in this Agreement or any other Loan Document to a Loan
Document will include all appendices, exhibits, or schedules thereto, and all
amendments, restatements, supplements, or other modifications thereto, and will
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

 

(b)          Section 1.01 of the Credit Agreement is amended to add thereto in
alphabetical order the following definitions which shall read in full as
follows:

 

“June 25, 2020 Letter Agreement” means that certain letter agreement dated as of
June 25, 2020 (such date, the “June 2020 Letter Agreement Effective Date”), by
and among the Loan Parties, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the Lender.

 

“May 1, 2020 Letter Agreement” means that certain letter agreement dated as of
May 1, 2020, among the Loan Parties, the Administrative Agent, the Issuing Bank,
the Swingline Lender and the Lender.

 





 

 

(c)          Section 5.01(b) of the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:

 

(b)            within 45 days (or, for the Fiscal Quarter ending on or about
April 30, 2020, 90 days) after the end of each of the first three Fiscal
Quarters of each Fiscal Year of FHC, its consolidated and consolidating balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such Fiscal Quarter and the then elapsed portion of
such Fiscal Year, setting forth in each case in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous Fiscal Year, all certified by a Financial Officer of
the Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of FHC and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes (provided that to the extent any such information is included in
Form 10-Q for FHC and its consolidated subsidiaries, delivery of such Form 10-Q
will satisfy the delivery requirement specified in this clause (b) with respect
to such information);

 

4.            Representations and Warranties; Ratifications and Affirmations of
the Loan Parties. To induce the Administrative Agent and the Lender to enter
into this Letter Agreement, each of the Loan Parties hereby represents and
warrants to the Lender and the Administrative Agent as follows:

 

(a)          After giving effect to this Letter Agreement, each representation
and warranty of each of the Loan Parties contained in the Credit Agreement and
the other Loan Documents is true and correct in all material respects on and as
of the date hereof, except (i) to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date hereof, such representations and warranties are true and correct in all
material respects as of such specified earlier date, and (ii) to the extent that
any such representation and warranty is expressly qualified by materiality or by
reference to Material Adverse Effect, such representation and warranty (as so
qualified) is true and correct in all respects.

 

(b)          After giving effect to this Letter Agreement, no Default or Event
of Default exists.

 

(c)          The execution, delivery and performance by each Loan Party of this
Letter Agreement: (a) are within such Loan Party’s limited liability company,
limited partnership or corporate power, as applicable, (b) have been duly
authorized by all necessary limited liability company, limited partnership or
corporate action, as applicable, (c) require no action by or in respect of, or
filing with, any governmental body, agency or official, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (d) do not
violate any Requirement of Law applicable to such Loan Party or any of its
Subsidiaries, (e) do not constitute a default under any material agreement
binding upon the Loan Parties, except such as, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, and
(f) will not result in the creation or imposition of any Lien upon any of the
assets of the Loan Parties except for Permitted Encumbrances and Liens created
pursuant to the Loan Documents.

 

(d)          This Letter Agreement constitutes the valid and binding obligation
of the Loan Parties enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 





 

 

Each of the Loan Parties hereby expressly (x) ratifies and affirms its
obligations under the Credit Agreement and the other Loan Documents to which it
is a party and (y) acknowledges the validity, enforceability and binding effect
against such Loan Party of the Credit Agreement and each other Loan Document to
which such Loan Party is a party, in each case, as amended or otherwise modified
hereby. All references to the Credit Agreement herein and in any other document,
instrument, agreement or writing shall hereafter be deemed to refer to the
Credit Agreement as amended hereby. The Loan Parties hereby extend the Liens
securing the Secured Obligations until the Secured Obligations have been Paid in
Full, and agree that the amendments and waivers herein contained shall in no
manner affect or impair the Secured Obligations or the Liens securing payment
and performance thereof, all of which are ratified and confirmed.

 

5.            Conditions Precedent. The effectiveness of this Letter Agreement
is subject to the Administrative Agent’s receipt of (a) executed counterparts of
this Letter Agreement from each Loan Party and the Lender and (b) an executed
copy of a letter agreement in form and substance reasonably satisfactory to the
Administrative Agent from the requisite FILO Lenders under the FILO Loan
Agreement waiving the Specified Default and any related default or event of
default under the FILO Loan Agreement as a result thereof.

 

6.            Miscellaneous. The parties hereto hereby agree that (a) this
Letter Agreement may be executed in counterparts, and all parties need not
execute the same counterpart; however, no party shall be bound by this Letter
Agreement until a counterpart hereof has been executed by each of the Loan
Parties and the Lender; by fax or other electronic transmission (e.g., “.pdf”)
shall be effective as originals, (b) THIS LETTER AGREEMENT REPRESENTS THE FINAL
AGREEMENT AMONG THE PARTIES REGARDING THE MATTERS SET FORTH HEREIN AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES AND THAT THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES,
(c) this Letter Agreement constitutes a “Loan Document” under and as defined in
Section 1.01 of the Credit Agreement, and (d) this Letter Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

Please evidence your agreement to each of the provisions of this Letter
Agreement by executing a counterpart hereof where indicated and returning a
fully executed counterpart.

 

[Signature Pages Follow]

 



 

 

THE BORROWERS: FRANCESCA’S SERVICES CORPORATION

 

  By: /s/ Cindy Thomassee     Name: Cindy Thomassee     Title: Chief Financial
Officer

 

  FRANCESCA’S COLLECTIONS, INC.

 

  By: /s/ Cindy Thomassee     Name: Cindy Thomassee     Title: Chief Financial
Officer

 



OTHER LOAN PARTIES: FRANCESCA’S HOLDINGS CORPORATION

 

  By: /s/ Cindy Thomassee     Name: Cindy Thomassee     Title: Chief Financial
Officer

 

  FRANCESCA’S LLC

 

  By: /s/ Cindy Thomassee     Name: Cindy Thomassee     Title: Chief Financial
Officer

 

[Signature Page to Letter Agreement – Francesca’s]

 





 

 

 

  JPMorgan Chase Bank, N.A.,   as the Administrative Agent, Issuing Bank,
Swingline Lender and Lender

 

  By: /s/ Candice C. Brooks     Name: Candice C. Brooks     Title: Authorized
Officer

 

[Signature Page to Letter Agreement – Francesca’s]

 





